Appeal by defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered March 30,1983, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s claim, the record indicates that CPL 400.15 was complied with in sentencing defendant as a second violent felony offender (see, People v Brown, 54 AD2d 719). Also, inasmuch as defendant pleaded guilty with the understanding that he would receive the sentence which was actually imposed, he has no basis to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816). We note that for the most part, defendant’s claims of ineffective assistance of counsel require the making of an additional record, and should be determined by way of a collateral or postconviction proceeding pursuant to CPL 440.10 (see, People v Drummond, 99 AD2d 760). Defendant’s other claims are unpreserved for appellate review. Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.